Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a system for health condition monitoring comprising a wearable device, a portable device and a server with  the portable device being capable of communicating between the wearable device and the server. Additionally, the system for health condition monitoring further includes a non-contact ECG acquisition module embedded in the wearable device for capturing ECG signals from a user wearing the wearable device and a non-contact audio acquisition module embedded in the wearable device for capturing a respiratory sound signal and a heart sound signal from the user a first signal processing and analysis module embedded in the wearable device and connected with the non-contact ECG acquisition module for receiving and processing the ECG signals, wherein QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) determination are performed in the first signal processing and analysis module, and the first signal processing and analysis module is connected with the non-contact audio acquisition module for receiving and processing the respiratory sound signal and the heart sound signal. Additionally, the system for health condition monitoring further includes a second signal processing and analysis module provided on the server for receiving and processing the ECG signals, the respiratory sound signal and the heart sound signal uploaded by the portable device, wherein heart sound localization, heart sound cancellation, respiratory sound restoration, and sound based RR determination are performed in the second signal processing and analysis module, so as to obtain information for health condition monitoring. Finally, claim 1 recites another QRS 
The closest prior art of record is Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy. Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy discloses a system for health condition monitoring comprising a wearable device, a portable device and a server with the portable device being capable of communicating between the wearable device and the server. Additionally Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy further includes a non-contact ECG acquisition module embedded in the wearable device for capturing ECG signals from a user wearing the wearable device and a non-contact audio acquisition module embedded in the wearable device for capturing a respiratory sound signal and a heart sound signal from the user a first signal processing and analysis module embedded in the wearable device and connected with the non-contact ECG acquisition module for receiving and processing the ECG signals, wherein QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) determination are performed in the first signal processing and analysis module, and the first signal processing and analysis module is connected with the non-contact audio acquisition module for receiving and processing the respiratory sound signal and the heart sound signal. Additionally, Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy discloses a second signal processing and analysis module provided on the server for receiving and processing the 
However, Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy fails to disclose that the template matching technique applies adaptive thresholding which is used to remove intervals that exceed a pre-defined percentage. Furthermore, nothing in the prior art when viewed with Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy obviates this deficiency. It is important to note that using pattern matching with adaptive thresholds to filter QRS signals is not itself allowable, but rather it is using this pattern matching in combination with ECG acquisition for QRS detection and audio recording for respiratory sound and heart sound combined with the ECG and sound sensors embedded in a wearable device without contact to a user that define this invention in relation to the prior art. Therefore, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792